Filed 8/25/21 In re The David and Rose Markowitz 1998 Trust CA2/4
              NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re THE DAVID AND ROSE                                            B297630
MARKOWITZ 1998 TRUST, Dated
JUNE 2, 1998;                                                       (Los Angeles County
                                                                     Super. Ct. No. 17STPB08890)
JOSEPH MARKOWITZ,

         Petitioner and Appellant,

         v.

SAUL MARKOWITZ, et al.,

         Respondents.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Gus T. May, Judge. Affirmed.
         Posner Law Corporation and Ashley D. Posner for Petitioner and
Appellant.
         Marcus, Watanabe & Enowitz, David M. Marcus and Daniel J. Enowitz
for Respondent Saul Markowitz.
         Buley Law and Michael J. Buley for Respondent Philip Markowitz.
      This action is the latest in an ongoing dispute between members of the
Markowitz family. The background of the underlying controversy is factually
and procedurally complex, involving the strained relationship of and
litigation between several family members in their struggle over the family’s
fortune. The issue on appeal, however, is straightforward. Joseph
Markowitz appeals from an order granting his brothers’ motions for
sanctions, made pursuant to Code of Civil Procedure section 128.7,1
dismissing this action and imposing monetary sanctions of $12,145, jointly
and severally against Joseph and his attorneys. We conclude the trial court
acted well within its discretion in imposing sanctions and affirm.


             FACTUAL AND PROCEDURAL BACKGROUND
The Markowitz Family and the Markowitz Trust
      David and Rose Markowitz (David and Rose, respectively) had three
sons: petitioner and appellant Joseph Markowitz (Joseph), and respondents
Saul Markowitz (Saul), and Philip Markowitz (Philip).2 In June 1998, David
and Rose established the David and Rose Markowitz 1998 Trust (Markowitz
Trust) and named themselves co-trustees. The Markowitz Trust provides
that, in the event of the incapacitation or death of David or Rose, the survivor
shall act as sole trustee of three sub-trusts (i.e., Trusts A, B and C).
      The Markowitz Trust contained 100 percent community property and
was composed of bank accounts and several parcels of real property, with a
collective value of at least $10 million. The real property included the family

1    Further unspecified statutory references are to the Code of Civil
Procedure.

2   We refer to the parties and nonparty family members by their first
names for the sake of clarity and intend no disrespect.

                                        2
home at 318 North California Street, Burbank, California (Burbank
property), and apartment buildings at 9311-9333 and 9339-9345 Sepulveda
Boulevard, North Hills, California (Sepulveda property) and 610-614 East
Chevy Chase Drive, Glendale, California (Chevy Chase property).3
      The Markowitz Trust provides that upon the death of the first spouse,
50 percent of the community assets are to be segregated into two irrevocable
trusts (Trusts B and C), with the surviving spouse’s 50 percent share of the
community assets remaining in a revocable trust (Trust A) until his or her
death, at which point Trust A’s assets are subject to federal estate taxes. As
for Trusts B and C, the Markowitz Trust states: “Decedent’s Marital Share
shall consist of one-half (1/2) interest in the Joint Property of the Trust
Estate, and the Separate Property of the Decedent Settlor. Decedent’s
Marital Share shall be divided into the Decedent’s Trust B and Trust C.
Upon creation of such Trust shares, Decedent’s Trust B and Trust C are
irrevocable. [¶] The Trustee shall have sole discretion to select that portion
of the joint assets which shall be included in the Marital Share (Decedent’s
Trust B and Trust C).”
      The Markowitz Trust also provided that upon the death of David and
Rose and prior to distribution of the trust estate, “the following gifts shall be
made outright and free of trust: [Joseph] shall receive the [Sepulveda




3     The Markowitz Trust states that the trust property is identified in a
“Schedule ‘A’ [and] any Addendum to Schedule ‘A’ attached” to the Trust
instrument. However, the record does not contain a copy of this “Schedule A”
attached as exhibits to the initial or any amended petition filed in this action.
The absence of Schedule A is immaterial to our discussion, as there is no
dispute that the rest of the Markowitz Trust included at least the Sepulveda,
Burbank and Chevy Chase properties at issue here.

                                        3
Property] . . . [and Saul] shall receive the [Burbank property] and the [Chevy
Chase property].”
      Initially, Joseph and Saul were designated as 50 percent beneficiaries
of the Markowitz Trust. After David died in July 2006, Rose became the sole
trustee.


Amendments, Restatements and Revocation of The Markowitz Trust
      Between the time of David’s death and January 2014, Rose executed
several amendments to the Markowitz Trust. On January 6, 2014, Rose
revoked her prior amendments to and restatements of the Markowitz Trust
and reaffirmed a May 15, 2009, Second Amendment and Restatement of the
Markowitz Trust.
      Two days later, on January 8, 2014, Rose executed a Third
Restatement of the Markowitz Trust, revoking prior dispositive provisions
and amendments (dated May 15, 2009, and January 6, 2014), and
designating an (unnamed) conservator as her sole successor trustee. That
same date, Rose executed a notarized affidavit stating that Joseph and Philip
each had subjected her to significant pressure regarding her estate, and that
Philip had been disinherited. Rose further stated that, due to “tremendous
friction between them,” neither Saul nor Joseph could serve as successor
trustee as Rose feared “they would never be able to be fair to one another.”
Rose expressed her wish to “place [her] estate under conservatorship because
[she was] reaching the point where [she could not] take any more pressure
from [her] sons relative to [her] estate and reaching the point where [she
was] not able to resist pressure from them.” Specifically, Rose “want[ed] a
conservatorship of [her] estate because: [¶] . . . [She was] afraid [she would]
be pressured to make more amendments and [she] want[ed] the protection of

                                       4
the court[,]” and she “believe[d she was] unable to manage [her] trust or [her]
husband’s irrevocable trusts with all of the pressure [she was] getting from
[her] sons to use the money for their current benefit rather than [her] own.”
Rose did not identify a nominee to serve as conservator of her estate.
        On December 23, 2014, Rose revoked the Markowitz Trust.
        No conservator was appointed prior to Rose’s death on November 9,
2017.


Previous Litigation
        The record reflects that Rose had reason for concern that friction
between her sons would prevent them from dealing fairly with one another
with regard to the distribution of their parents’ estate.


        A. The Initial Probate Action and Rose’s Revocation of Trust A
        On November 20, 2014, two weeks after Rose disinherited him, Joseph
filed a probate action, In The Matter of The David and Rose Markowitz 1998
Trust Dated June 2, 1998, LASC case No. BP151036 (Initial Probate Action),
against Saul and Rose seeking, among other things, to remove Saul as
trustee of Trust A.
        On December 23, 2014, Rose revoked the Markowitz Trust.
        Notwithstanding Rose’s revocation of Trust A, on March 30, 2015,
Joseph filed a first amended petition in the Initial Probate Action.
        On October 20, 2016, Rose filed a “Response . . . to [Joseph’s]
Supplemental Pleading To Clear Probate Notes,” arguing that: “Probate
Note ‘C’ requires a showing of [Joseph’s] standing to bring [the Initial Probate
Action] because it is undisputed that [Rose] retained the power to revoke the
trust and did so. The note asks [Joseph] to make a showing (beyond mere

                                         5
pleading) regarding [Rose’s] competency to revoke the trust. The papers
before the court indicate that [Joseph] has not cleared this note.”
      On November 1, 2016, the probate court dismissed the Initial Probate
Action based on its conclusion that Rose’s revocation of Trust A meant Joseph
lacked standing to bring the Initial Probate Action. Joseph filed an
unsuccessful motion for reconsideration. (§ 1008.)


      B. The Elder Abuse Action
      On October 16, 2014, in his capacity as Rose’s attorney-in-fact, Saul
filed a complaint for financial elder abuse against Joseph (LASC case No.
BC560982; the Elder Abuse Action). Saul alleged that Joseph had engaged in
a pattern of harassment of Rose, which included Joseph phoning Rose 50 to
100 times per day to demand money and Joseph’s having taken control of
Rose’s checkbook to write checks in excess of $125,000 for his personal benefit
or to himself.
      Following a bench trial, the court found that Joseph engaged in a
campaign of harassment by, among other things, calling his mother dozens of
times per day to demand money and, when Rose refused to accede to his
demands, telling her she “deserved” to die. The court awarded Saul
$100,000. Joseph appealed, and our colleagues in Division Two affirmed the
judgment. (See Markowitz v. Markowitz (May 3, 2018, B278585) [nonpub.
opn.] 2018 WL 2056481.)




                                       6
The Instant Litigation
      A. The Initial Petition
      On October 3, 2017, Joseph filed a verified petition in this action.
Although Rose was then still alive, Joseph sued both his brothers in his
“capacity as successor trustee” of Trusts B and C.


      B. The First Amended Petition
      On January 23, 2018, before his brothers responded to the petition,
Joseph filed a verified First Amended Petition (FAP). The FAP was
accompanied by the same exhibits and was identical to the initial petition,
except the FAP contained information that Rose died in November 2017.4




4     These 11 exhibits were attached to the FAP:
      Exh. A-1/A-2: Certificates of Death for David and Rose Markowitz;
      Exh. B: “Declaration of Trust Named The David and Rose Markowitz
1998 Trust,” and David’s Pour-Over Will (the Markowitz Trust);
      Exh. C: Undated and unsigned “Declaration of Trust; Overview of
Pertinent Information,” 2008 “Memorandum of Trust Funding The David
And Rose Markowitz 1998 Trust,” with attached “Schedule[s]” of Assets for
Revocable Trusts A, B and C.
      Exh. D: May 15, 2009 “Second Restatement of The David and Rose
Markowitz 1998 Trust” and Exhibit A (identifying assets of initial Trust
estate), signed by Rose, and notarized;
      Exh. E: “First Amendment to Second Restatement of the David and
Rose Markowitz 1998 Trust,” November 25, 2013, signed by Rose and
notarized;
      Exh. F: Rose Markowitz “Trustee Resignation,” dated December 2,
2013, notarized December 7, 2013;
      Exh. G: January 6, 2014 “Revocation of Amendment of Living Trust,”
signed by Rose and notarized;
      Exh. H: January 8, 2014 “Third Restatement of the David and Rose
Markowitz 1998 Trust,” signed by Rose and notarized;
      Exh. I: January 8, 2014, “Affidavit of Rose Brodsky Markowitz”;
                                       7
The FAP alleged four causes of action by which Joseph sought to (1) quiet
title against Saul’s claims of ownership of the Burbank Property; (2) compel
Saul to return unspecified cash, stocks, bonds and other personal property
Saul allegedly had wrongfully seized; (3) compel Philip to deliver unspecified
cash, stocks, bonds and other personal property he allegedly had wrongfully
seized; and (4) obtain reimbursement for attorney fees and costs incurred in
connection with the FAP.
      Saul demurred to the FAP. He argued that no viable claim for relief
had been pled against him. He also argued that each of Joseph’s claims was
barred by the doctrines of res judicata and collateral estoppel, and by
Joseph’s failure to raise his claims in a compulsory cross-complaint in the
Elder Abuse Action.5
      The trial court overruled Saul’s demurrer to the first cause of action for
return of real property to the Trust on the ground that Saul failed to produce
judicially noticeable evidence contradicting Joseph’s allegation that Saul
wrongfully took a Trust property (the Burbank property) in 2014. However,
the court sustained with leave to amend Saul’s demurrer to the claim for
Saul’s alleged theft of personal property from the Trust. The court found the
FAP’s allegations on this point vague and uncertain and found that Joseph

      Exh. J: December 23, 2014 “Revocation of the David and Rose
Markowitz 1998 Trust Dated June 2, 1998,” signed by Rose and notarized;
and
      Exh. K: August 8, 2014, “Grant Deed” for Burbank property from the
Markowitz Trust to Saul, signed by Saul Markowitz, record of recordation,
“property profile,” and “sales comparables.”

5      Philip, who also demurred to the FAP and later amended petitions, has
filed a joinder to and adopted by reference Saul’s respondent’s brief on
appeal. However, Philip makes no independent substantive argument, and
we address his contentions only as they pertain to issues argued on appeal.

                                       8
failed to allege any Trust had been funded with or had acquired the cash
from bonds or stocks allegedly stolen by Saul. Saul’s demurrer to the second,
third and fourth causes of action was overruled based on Saul’s failure to
establish that Joseph’s derivative claims for double damages, attorney fees
and costs were barred on their face or by judicially noticeable evidence.


      C. The Second Amended Petition
      On April 11, 2018, Joseph filed a verified second amended petition
(SAP), which alleged the same four claims6 as the FAP and included the same
attachments. The SAP contained a single new substantive allegation that,
following David’s death, certain assets of the “Irrevocable Exempt Trust[s] B
[and] C,” were sold, specifically, the Sepulveda property for approximately $6
million in December 2007 and the Chevy Chase property for about $3 million
in September 2011, “and the proceeds from said sales in the form of cash,
stocks and/or bonds was deposited to the Trust accounts.” The SAP also
alleged that Rose, as trustee, failed to segregate the proceeds from the two
sales between and among revocable Trust A and/or irrevocable Trusts B
and/or C.
      Saul demurred, arguing that the SAP’s new allegations still failed to
establish a valid claim for relief against him for several reasons. First, he
argued that the SAP did not establish that Rose ever actually created, let
alone funded, Trusts B or C, so Joseph lacked standing as the purported
successor trustee of nonexistent trusts.


6      For an: (1) order compelling the return of allegedly stolen Trust
property; (2) award of double damages for wrongful taking; (3) order quieting
title to real property and imposing a constructive trust; and (4) award of
attorney fees and costs.

                                       9
      Second, even if Rose had created and funded Trusts B and C, the SAP
contained no new allegation that Saul improperly took property purportedly
belonging to those trusts. Rather, Saul argued that the factual allegations in
paragraph 20 of the SAP were identical to those in paragraph 20 of Joseph’s
FAP, which the court previously had found failed to state a viable claim for
relief against Saul.
      Finally, Saul argued that, assuming Joseph had standing as a
successor trustee of Trusts B and C to seek recovery from Saul, and assuming
further that Joseph adequately alleged that Saul improperly converted assets
from those trusts, Joseph’s claims for conversion and restitution were time-
barred because the three-year statute of limitations on such claims began to
run when Rose sold the Sepulveda and Chevy Chase properties (11 and 7
years, respectively, before Joseph initiated this action in October 2017). Saul
also argued that, if Joseph believed that Rose, in her capacity as trustee of
the Markowitz Trust, had improperly commingled assets of Trusts B and C
with assets belonging to Trust A, Joseph’s remedy had been to sue Rose prior
to her resignation as trustee and within the statute of limitations, an action
Joseph had not taken.
      The trial court agreed that Joseph’s claims arose when Rose sold the
Sepulveda and Chevy Chase properties and commingled the proceeds from
those sales. The court observed that Joseph filed the instant action under
Probate Code section 850.7 The court found that, “[a]s a beneficiary of the B


7      Probate Code section 850 provides that “[t]he following persons may file
a petition requesting that the court make an order under this part: [¶] . . .
[¶] (3) . . . any interested person . . . : [¶] (A) Where the trustee is in
possession of, or holds title to, real or personal property, and the property, or
some interest, is claimed to belong to another.” (Prob. Code, § 850, subd.
(a)(3)(A); see also id., §§ 24 [defining “beneficiary”] & 48, subd. (a)(1) [defining
“interested person”].)
                                           10
and C trusts, [Joseph] was an ‘interested person’ in those trusts when Rose
sold the real properties” and, “‘[g]enerally speaking, the claim underlying a
section 850 petition in probate is subject to the same statute of limitations
[Code Civ. Proc., § 366.1] that would apply had an ordinary civil suit been
brought.’ [Citations].”8
      The trial court noted that Joseph did not disagree that the three-year
statute of limitations applied to an action involving a dispute over proceeds
from the sales of the Sepulveda and Chevy Chase properties. The court
rejected Joseph’s assertion that, under section 366.1, no cause of action
accrued until Rose’s death, because section 366.1 “cannot be used to revive a
cause of action that previously expired.” The trial court observed that section
366.1 applies only if the statute of limitations has not already expired. Thus,
“[g]iven that this action was filed more than three years after Rose allegedly
commingled the proceeds from the sales of the Sepulveda and Chevy Chase
properties, [Joseph could not] use . . . section 366.1 to revive his cause of
action.”
      However, the court observed that Saul’s statute of limitations defense
was raised only as to proceeds from the sales of the Sepulveda and Chevy
Chase properties, not as to any real property Joseph sought to transfer into
Trust C. Further, neither Saul nor Philip’s demurrers addressed whether the
“discovery rule” may have postponed the date on which Joseph’s cause of


8      Section 366.1 provides: “If a person entitled to bring an action dies
before the expiration of the applicable limitations period, and the cause of
action survives, an action may be commenced before the expiration of the
later of the following times:
       “(a) Six months after the person’s death.
       “(b) The limitations period that would have been applicable if the
       person had not died.”

                                        11
action accrued and, theoretically, Joseph might be able to allege facts to avoid
the statute of limitations. Accordingly, the court sustained the demurrers to
the SAP with leave to amend. However, the trial court instructed Joseph
that, if he chose to file a third amended petition, it must include “the
pertinent facts.” Specifically, any amended “petition shall include specific
details regarding how and when [Joseph] discovered that the real properties
and the proceeds of the sales of two of the real properties [the Burbank and
Chevy Chase properties], were not allocated and placed into Trust B and/or
Trust C.” (Italics added.)
      The court overruled Saul’s demurrer to the extent it argued Joseph
lacked standing to seek return of the Burbank property, concluding that:
(1) the language of the Markowitz Trust was ambiguous as to whether Rose
had been required to take affirmative steps to establish and fund Trusts B
and C (which undisputed evidence [Exhibit I to the SAP] demonstrated she
never took), or whether those trusts sprang into existence upon David’s
death; and (2) assuming Trusts B and C existed (but were never funded), if
Joseph was able to demonstrate that his claims were not time-barred and
ultimately prevailed in this action, Trusts B and C would be funded.9




9     On September 13, 2018, following the trial court’s ruling, Saul’s counsel
sent a letter to Joseph’s attorneys. The letter summarized Joseph’s October
22, 2015, deposition testimony in the elder abuse action. In that testimony,
Joseph had acknowledged his contemporaneous awareness of the sales of the
Burbank and Chevy Chase properties, as well as his receipt and use of
proceeds from those sales. Saul informed Joseph’s counsel that, in the event
Joseph chose to file a third amended petition in the face of overwhelming
evidence of his contemporaneous knowledge of the property sales, Saul
intended to file a motion seeking sanctions and attorney fees, pursuant to
section 128.7. Philip’s counsel sent Joseph’s attorneys a similar letter.

                                       12
      D. The Third Amended Petition
      On September 18, 2018, Joseph filed the operative verified third
amended petition (TAP). In response to the trial court’s admonition that the
TAP specify why and how the discovery rule postponed the accrual date for
Joseph’s section 850 claim, the TAP alleged that: “The first time [Joseph]
discovered or reasonably could have discovered that Rose had not acted to
fully segregate her Trust assets in the Survivor’s ‘A’ Trust from the Trust
funds of David Markowitz in his irrevocable Decedent’s ‘B’ & ‘C’ Trusts was
in or about May, 2018 when the parties received the subpoenaed records of
the Albience Law Firm . . . , who Rose Markowitz [had] retained to defend her
against a lawsuit filed against the Trust by Philip Markowitz. It was not
until those records were received that [Joseph] was able for the first time to
ascertain that Rose Markowitz had not executed [counsel’s proposed
segregation] allocation [allocating assets into the A, B and C trusts].” (Italics
added.)


   E. Demurrers to the TAP
      Saul and Philip each filed demurrers to the TAP. Saul argued that
Joseph’s claim that he had not discovered, and reasonably could not have
discovered, Rose’s failure to segregate trust assets until May 2018 was
demonstrably false. Saul pointed out that Joseph had attached Rose’s
January 6, 2014 affidavit to his petition in the Initial Probate Action filed in
November 2014. In that affidavit, Rose acknowledged that she had not
“properly established the irrevocable trusts which were to be established
following [David’s] death,” nor had she marshalled the assets that were to
have been used to fund those trusts. In support of his assertion that Joseph’s
claims were time-barred, Saul asked the trial court to take judicial notice of a

                                       13
November 13, 2014 “Ex Parte Application for Determination of Validity of
Trust Amendment, etc.,” filed by Joseph, to which Rose’s January 2014
affidavit had been attached as an exhibit, and Joseph’s declaration in support
thereof. Saul also noted further that Rose’s January 2014 affidavit had been
attached as an exhibit both to Joseph’s initial October 2017 petition in this
action, and to the FAP filed in January 2018.


      F. Section 128.7 Motions for Sanctions
      In addition to their demurrers to the TAP, Saul and Philip each filed
motions pursuant to section 128.7, seeking terminating and monetary
sanctions against Joseph and his counsel. (§ 128.7, subd. (c).) The motions
argued that the TAP was frivolous and/or was filed primarily for the
improper purpose of harassment.10 (§ 128.7, subds. (b)(1), (b)(3).)
      In mid-December 2018, the trial court conducted a joint hearing on the
demurrers and sanctions motions and took the matters under submission.
      On February 7, 2019, the court granted Saul’s and Philip’s motions for
terminating and monetary sanctions. The court took judicial notice of
Joseph’s deposition testimony in the Elder Abuse Action, in which Joseph had
testified that he knew as early as 2006, that Trusts B and C had not been
established or funded. The court concluded that this evidence, coupled with
Joseph’s possession of Rose’s 2014 affidavit in November 2014, when he filed
the Initial Probate Action and attached that declaration as an exhibit,
conclusively demonstrated that Joseph knew or had reason to know that Rose


10     Prior to filing the motions for sanctions, in accordance with the “safe
harbor” provision, Saul and Philip forwarded the motions and supporting
evidence to Joseph’s counsel and notified counsel that the motions would be
filed if Joseph refused to withdraw the TAP. (§ 128.7, subd. (c)(1).)

                                       14
commingled proceeds from the sales of the Sepulveda and Chevy Chase
properties and did not deposit them into Trust B or C, “well before the May
2018 date in which [Joseph] allege[d] he discovered the commingling.”11
Indeed, the court observed that Joseph specifically testified at deposition that
“from 2006 through at least 2010, he periodically raised with Rose the issue
regarding her failure to allocate assets to these trusts and recommended that
she meet with counsel to remedy [that] situation.”
      The trial court also found important a contradiction between the TAP’s
allegations and a declaration by Joseph filed in prior litigation. In the TAP,
Joseph alleged that he first learned in mid-June 2015 that Saul improperly
had transferred funds from the sale of the Sepulveda property for his own
use. However, in a November 12, 2014 declaration filed in the Elder Abuse
Action, Joseph testified that Saul used the proceeds from the sale of the
Sepulveda property to purchase bonds, and that “Saul [had] commandeered
bond funds that were held in the Trust and [was] now using that property for
his own personal advantage and profit.” The court acknowledged that “such
apparent misstatements may be excused in some circumstances as an
oversight or wishful thinking.” However, these “particular misstatements
[were] not so readily excused because they are critical to this case.” They
were made in direct response to the court’s finding that this action was time-
barred unless Joseph was able to amend the TAP to state “specific details
regarding how and when he discovered the pertinent facts,” a “discovery that
must have occurred less than three years prior to [Joseph’s] October 3, 2017


11    Further, given that Joseph had attached Rose’s January 2014 affidavit
to the initial petition in this action, filed in October 2017, the court stated it
was “entirely disingenuous for [Joseph] to allege that the ‘first time’ he could
ascertain that Rose had not allocated the assets was in May 2018.”

                                        15
filing.” The court noted that, although it had not expressly ordered that the
TAP’s allegations be supported by evidence, section 128.7, subdivision (b)(3)
requires that all pleadings have evidentiary support. Moreover, Joseph
verified the TAP under penalty of perjury thereby making his “objectively
unsupportable allegations all the more egregious.”
      Finally, the court rejected Joseph’s claim that he had no way to know,
after Rose met with counsel in 2010, whether she allocated the assets of
Trusts B or C. The court pointed out that, even if this assertion were true,
“that fact would not revive an already-expired limitation period.”12
      The trial court acknowledged that terminating sanctions were
“reserved for the most egregious conduct.” Nevertheless, it concluded that
“[g]iven the significance of these allegations to [Joseph’s] ability to maintain
this litigation . . . , given that they are wholly unsupported by the evidence,
and given that the evidence is entirely [Joseph’s] own testimony under oath,
. . . nothing short of terminating sanctions [would] deter [Joseph] from
continuing this conduct.”
      The court also found monetary sanctions appropriate because Joseph
and his counsel were timely presented with conclusive evidence that this
action was time-barred before Saul’s and Philip’s sanctions motions were filed
but refused to withdraw the TAP. The court awarded $5,685 in attorney fees
and costs to Philip and $6,460 to Saul and imposed the fees “jointly and




12    Given its conclusion that the allegations in the TAP regarding when
Joseph knew or should have known his claims arose were directly
contradicted by his prior testimony and pleadings, the court declined to
address Saul’s further assertion that the TAP was filed for an improper
purpose. (§ 128.7, subd. (b)(1).)

                                       16
severally against [Joseph] and his counsel, the Posner Law Corporation.”13
The action was dismissed with prejudice on March 21, 2019. Joseph timely
appealed.14


                                DISCUSSION
      The sole issue on appeal is whether the trial court erred in granting
Saul and Philip’s motions for sanctions pursuant to section 128.7, dismissing
the TAP with prejudice and ordering Joseph and his attorneys, jointly and
severally, to pay $12,145 in reimbursement for attorney fees and costs.


I.    Principles Governing Sanctions Under Section 128.7 and the Standard
      of Review

      Section 128.7, subdivision (b) provides that: “By presenting to the
court, whether by signing, filing, submitting, or later advocating, a pleading,


13     The court overruled Saul’s demurrer to the TAP. It noted that Joseph’s
contention that he did not discover, nor reasonably could have discovered,
that Rose commingled the property sales proceeds and did not deposit them
into Trust B or C until May 2018, was inconsistent with the pleading Joseph
filed in November 2014 in the initial probate action, to which he attached
Rose’s January 2014 affidavit. Nevertheless, the court concluded it was not
free to conclude in the context of a demurrer that Joseph possessed the
January 2014 affidavit (or was aware of the information contained therein)
before October 3, 2014 (three years before he filed this action). Because the
court was unable conclusively to determine based on allegations of the TAP
or judicially noticeable evidence that the action was time-barred, Saul’s
demurrer was overruled.
       For reasons we need not discuss, the court also overruled Philip’s
demurrer.

14   The Posner Law Corporation, which has continued its representation of
Joseph on appeal, did not appeal from the order imposing monetary sanctions
against that firm.

                                       17
petition, written notice of motion, or other similar paper, an attorney . . . is
certifying that to the best of the person’s knowledge, information, and belief,
formed an inquiry reasonable under the circumstances, all of the following
conditions are met: [¶] . . . [¶] (3) The allegations and other factual
contentions have evidentiary support . . . . [¶] (c) If, after notice and a
reasonable opportunity to respond, the court determines that subdivision (b)
has been violated, the court may . . . impose an appropriate sanction upon the
attorneys, law firms, or parties that have violated subdivision (b) or are
responsible for the violation.” (§ 128.7, subds. (b), (c); Garcia v. McCutchen
(1997) 16 Cal.4th 469, 481.)
      Section 128.7 permits a trial court to issue monetary sanctions against
a party for filing a complaint that is legally or factually frivolous. (§ 128.7,
subds. (b) & (c); Ponce v. Wells Fargo Bank (2018) 21 Cal.App.5th 253, 264.)
A complaint is legally frivolous if a “‘reasonable attorney would agree that [it]
is totally and completely without merit’” because it is “‘not warranted by
existing law or a good faith argument for the extension, modification, or
reversal of existing law.’ [Citation.]” (Peake v. Underwood (2014) 227
Cal.App.4th 428, 440 (Peake); Guillemin v. Stein (2002) 104 Cal.App.4th 156,
168 (Guillemin).) A complaint is factually frivolous if a reasonable attorney
would agree that it is “‘not well grounded in fact’” because it lacks
“evidentiary support” and is “[un]likely to have evidentiary support after a
reasonable opportunity for further investigation or discovery.” (§ 128.7, subd.
(b)(3); Peake, at p. 440.) “In either case, to obtain sanctions, the moving party
must show the party’s conduct in asserting the claim was objectively
unreasonable. [Citation.] A claim is objectively unreasonable if ‘any
reasonable attorney would agree that [it] is totally and completely without



                                        18
merit.’” (Bucur v. Ahmad (2016) 244 Cal.App.4th 175, 189 (Bucur); In re
Marriage of Flaherty (1982) 31 Cal.3d 637, 650.)
      Section 128.7 requires a preliminary procedure. Before filing its
motion, the movant must serve the motion for sanctions on the offending
party. Service of the motion begins a 21-day safe-harbor period during which
the sanctions motion may not be filed with the court. During the safe-harbor
period, the offending party may avoid sanctions by withdrawing or correcting
its improper pleading. (§ 128.7, subd. (c)(1).) This remedial provision is
designed to permit an offending party to withdraw its improper pleading
without penalty, thereby saving the court and parties time and money
litigating the offending pleading and sanctions request. (Optimal Markets,
Inc. v. Salant (2013) 221 Cal.App.4th 912, 920 (Optimal Markets); CPF Vaseo
Associates, LLC v. Gray (2018) 29 Cal.App.5th 997, 1003 [by providing safe-
harbor period, the Legislature designed the statute to be remedial, not
punitive]; Primo Hospitality Group, Inc. v. Haney (2019) 37 Cal.App.5th 165,
174 [although the statute permitting sanctions against counsel for presenting
frivolous claims allows for reimbursement of expenses, including attorney
fees, its principal aim is to deter abusive filings, not to compensate those
affected by them].)
      If the moving party has satisfied the elements of the sanctions statute
and the targeted party fails to take advantage of the safe-harbor period and
withdraw the frivolous filing, the trial court has broad discretion to impose
sanctions. (Bucur, supra, 244 Cal.App.4th at p. 190; Peake, supra, 227
Cal.App.4th at p. 441.) Section 128.7 applies solely to misconduct in the
filing or advocacy of groundless claims made in signed pleadings and other
papers (§ 128.7, subd. (b)), and requires only a showing that the challenged
conduct was “‘objectively unreasonable.’” (Guillemin, supra, 104 Cal.App.4th

                                       19
at p. 167; accord, Optimal Markets, supra, 221 Cal.App.4th at p. 921.)
Sanctions “imposed for violation of [section 128.7,] subdivision (b) shall be
limited to what is sufficient to deter repetition of [the improper] conduct or
comparable conduct by others similarly situated.” (§ 128.7, subd. (d).) “When
imposing sanctions, the court shall describe the conduct determined to
constitute a violation of . . . section [128.7] and explain the basis for the
sanction imposed.” (§ 128.7, subd. (e).)
      “We review a section 128.7 sanctions award under the abuse of
discretion standard. [Citation.] We presume the trial court’s order is correct
and do not substitute our judgment for that of the trial court. [Citation.] To
be entitled to relief on appeal, the court’s action must be sufficiently grave to
amount to a manifest miscarriage of justice. [Citation.]” (Bucur, supra, 244
Cal.App.4th at p. 190; Peake, supra, 227 Cal.App.4th at p. 441.)


II.   Joseph has Failed to Demonstrate that the Order Granting Terminating
      and Monetary Sanctions Was an Abuse of Judicial Discretion

      The trial court found that the allegations in the TAP were frivolous, in
that they lacked legal or factual merit, and imposed sanctions pursuant to
128.7, subdivision (b)(3).
      In his motion for sanctions Saul argued that the court should dismiss
the action based on Joseph’s demonstrably false claim in the TAP that the
first time he discovered or reasonably could have discovered that Rose
commingled the proceeds from the sales of the Sepulveda and Chevy Chase
properties and did not deposit the proceeds in either Trust B or C, was in
May 2018. The trial court agreed and found that, “these allegations are
contradicted by the only reasonable inferences raised by the January 8, 2014
declaration of Rose Markowitz that [Joseph] himself filed.” The court

                                        20
observed that, although it had no evidence that Joseph “received that
declaration more than three years before he filed this action on October 3,
2017, the fact that he included this declaration with his November 13, 2014
filing in [the Initial Probate Action] demonstrates that [Joseph] knew, or had
reason to know, well before the May 2018 date in which he alleges he
discovered the commingling. Moreover, [Joseph] attached this declaration [as
an exhibit] to the initial petition [in the instant action that] he filed on
October 3, 2017. [Petition filed Oct. 3, 2017, at Exh. I.] It is entirely
disingenuous for [Joseph] to allege that the ‘first time’ he could ascertain that
Rose had not allocated the assets was in May 2018.”
      Further, the trial court noted that there was evidence that Joseph had
“directly contradicted this allegation in testimony he provided in prior
proceedings. Specifically, during his May 10, 2016 deposition [in the Elder
Abuse Action, Joseph] testified that he knew as early as 2006, upon David’s
passing, that Trusts B and C were neither established nor funded. In fact,
Joseph testified that from 2006 through at least 2010, he periodically raised
with Rose the issue regarding her failure to allocate assets to these trusts
and recommended that she meet with counsel to remedy this situation.”
      The court acknowledged Joseph’s argument “that Rose did ultimately
consult with an attorney in 2010 and that he had no way of knowing whether
she allocated the assets to the B and C trusts as a result of that meeting.”
However, it pointed out that “that fact would not revive an already-expired
limitation period.” Moreover, the court observed that in October 2015 and
May 2016 depositions in prior litigation, Joseph “testified that he knew of the
Sepulveda . . . property sale as it was pending . . . , and that he knew that the
proceeds of those sales were not allocated to Trust B, but instead were placed
into a bank account that was jointly managed by himself and Rose.”

                                        21
“[S]imilarly, [Joseph] testified that he knew of the Chevy Chase . . . property
sale as it was pending in 2011 and that the proceeds of that sale did not go
into the C trust.”
      The trial court observed further that the “May 18 date of discovery as
to when the trust funds were not properly allocated [was] not the only date
[Joseph] included in the TAP that [was] not supported by the evidence. . . .
[In the TAP, Joseph] allege[d] that he first learned on or about June 16, 2015
that . . . Saul improperly transferred funds from the sale of the Sepulveda
property for his own use. TAP at ¶ 20. However, in his November 12, 2014
declaration filed in [the Initial Probate Action, Joseph] testified that the
proceeds of both of those real property sales were used to purchase bonds and
that ‘Saul has commandeered bond funds that were held in the Trust and
[was] now using that property for his own personal advantage and profit.’”
      The court observed that these particular misstatements by Joseph in
the TAP could not be excused as mere “oversight or wishful thinking,”
because “these particular misstatements . . . are critical to this case[,]” and
had been “made in direct response to [the trial court’s] previous finding that
the petition would be considered barred by the statute of limitations unless
[Joseph] amended his petition to include ‘specific details regarding how and
when he discovered the pertinent facts’ and that that discovery must have
occurred less than three years prior to his October 3, 2017 filing.”
      The trial court also satisfied its obligation under section 128.7,
subdivisions (d) and (e), explaining why nothing short of dismissal of the
action would suffice under the circumstances to deter repetition of the
improper conduct, and why a fee award was in order. The court “recogniz[ed]
that terminating sanctions are reserved for the most egregious conduct.
Given the significance of these allegations to [Joseph’s] ability to maintain

                                       22
this litigation (i.e., without these allegations of delayed discovery, [Joseph’s]
entire case fails), given that they are wholly unsupported by the evidence,
and given that the evidence is entirely [Joseph’s] own testimony under oath,
the Court finds that nothing short of terminating sanctions [would] deter
[Joseph] from continuing this conduct. In addition, given that [Joseph] was
presented with this evidence and argument prior to the filing of these
[sanctions] motions [during the safe-harbor period], yet refused to withdraw
the disputed pleading, the Court further finds it appropriate to award [Philip
and Saul] their reasonable attorneys’ fees and costs [of $5,685 and $6,460,
respectively] in bringing [the] motions.” (Italics added.)
      In sum, the court gave Joseph ample opportunity to amend his petition,
and explicit instructions as to what facts (coupled with evidentiary support)
he needed to allege to avoid the statute of limitations. Moreover, prior to
filing their motions for sanctions, both Saul and Philip provided Joseph’s
counsel copies of their motions and supporting evidence. The TAP that
Joseph filed demonstrates that he and his counsel ignored the court’s specific
guidance provided in its ruling granting the demurrers to the SAP with leave
to amend and chose not to take advantage of the safe-harbor period to
withdraw a pleading that counsel knew contained false allegations on a
critical point. Joseph and his counsel caused Saul and Philip to incur
unnecessary legal fees. (See Ruinello v. Murray (1951) 36 Cal.2d 687, 690
[trial court can reasonably conclude that plaintiff is unable to amend
complaint to fix identified deficiencies after several unsuccessful attempts to
do so].) In filing the TAP, Joseph’s attorneys “certif[ied] that to the best of
the person’s knowledge, information, and belief, formed after an inquiry
reasonable under the circumstances,” the new factual allegations had
“evidentiary support or, if specifically so identified, [were] likely to have

                                        23
evidentiary support after a reasonable opportunity for further investigation
or discovery.” (§ 128.7, subd. (b)(3).)15
      For the foregoing reasons, the trial court did not abuse its discretion or
otherwise err in concluding that the TAP was factually and legally
frivolous.16


                                 DISPOSITION
      The judgment is affirmed. Respondents Saul and Philip Markowitz are
awarded their costs of appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                            WILLHITE, J.
      We concur:



      MANELLA, P. J.



      CURREY, J.




15     The trial court did not find that Joseph or his counsel acted in bad
faith, nor was it required to do so. Section 128.7, which “imposes a lower
threshold for sanctions than . . . under [Code Civ. Proc.] section 128.5” does
not require a showing of bad faith; the conduct under scrutiny need only be
“objectively unreasonable” to justify sanctions. (Guillemin, supra, 104
Cal.App.4th at p. 167.)

16    We need not address Joseph’s additional arguments that reversal is
required, as none of those arguments pertain to the issue on appeal.
                                     24